ICJ_148_WhalingAntarctic_AUS_JPN_2013-02-06_ORD_01_NA_00_FR.txt.                       INTERNATIONAL COURT OF JUSTICE


                        REPORTS OF JUDGMENTS,
                     ADVISORY OPINIONS AND ORDERS


                            WHALING
                        IN THE ANTARCTIC
                          (AUSTRALIA v. JAPAN)

                     DECLARATION OF INTERVENTION
                           OF NEW ZEALAND


                        ORDER OF 6 FEBRUARY 2013




                             2013
                      COUR INTERNATIONALE DE JUSTICE


                          RECUEIL DES ARRÊTS,
                   AVIS CONSULTATIFS ET ORDONNANCES


                      CHASSE À LA BALEINE
                      DANS L’ANTARCTIQUE
                          (AUSTRALIE c. JAPON)

                     DÉCLARATION D’INTERVENTION
                       DE LA NOUVELLE-ZÉLANDE


                     ORDONNANCE DU 6 FÉVRIER 2013




4 CIJ1041.indb 1                                       3/03/14 10:42

                                                  Official citation :
                            Whaling in the Antarctic (Australia v. Japan), Declaration
                            of Intervention of New Zealand, Order of 6 February 2013,
                                              I.C.J. Reports 2013, p. 3




                                             Mode officiel de citation :
                      Chasse à la baleine dans l’Antarctique (Australie c. Japon), déclaration
                       d’intervention de la Nouvelle-Zélande, ordonnance du 6 février 2013,
                                             C.I.J. Recueil 2013, p. 3




                                                                                 1041
                                                                  Sales number
                   ISSN 0074-4441                                 No de vente:
                   ISBN 978-92-1-071156-2




4 CIJ1041.indb 2                                                                                 3/03/14 10:42

                                                           6 FEBRUARY 2013

                                                                   ORDER




                          WHALING IN THE ANTARCTIC
                               (AUSTRALIA v. JAPAN)

                      DECLARATION OF INTERVENTION OF NEW ZEALAND




                   CHASSE À LA BALEINE DANS L’ANTARCTIQUE
                               (AUSTRALIE c. JAPON)

                   DÉCLARATION D’INTERVENTION DE LA NOUVELLE-ZÉLANDE




                                                            6 FÉVRIER 2013

                                                            ORDONNANCE




4 CIJ1041.indb 3                                                             3/03/14 10:42

                                                                                            3



                                 COUR INTERNATIONALE DE JUSTICE

                                                 ANNÉE 2013
                                                                                                    2013
                                                                                                  6 février
                                                 6 février 2013                                  Rôle général
                                                                                                   no 148

                                    CHASSE À LA BALEINE
                                    DANS L’ANTARCTIQUE

                                          (AUSTRALIE c. JAPON)

                                   DÉCLARATION D’INTERVENTION
                                     DE LA NOUVELLE‑ZÉLANDE

                                               ORDONNANCE


                   Présents : M. Tomka, président ; M. Sepúlveda‑Amor, vice‑président ;
                               MM. Owada, Abraham, Keith, Bennouna, Skotnikov,
                               Cançado Trindade, Yusuf, Greenwood, Mme Xue, M. Gaja,
                               Mme Sebutinde, M. Bhandari, juges ; Mme Charlesworth,
                               juge ad hoc ; M. Couvreur, greffier.

                     La Cour internationale de Justice,
                      Ainsi composée,
                      Après délibéré en chambre du conseil,
                      Vu les articles 48 et 63 du Statut de la Cour et les articles 82, 83, 84
                   et 86 de son Règlement,
                      Vu la requête enregistrée au Greffe de la Cour le 31 mai 2010, par
                   laquelle l’Australie a introduit une instance contre le Japon au sujet d’un
                   différend concernant
                        « la poursuite de l’exécution par le Japon d’un vaste programme de
                        chasse à la baleine dans le cadre de la deuxième phase du programme
                        japonais de recherche scientifique sur les baleines dans l’Antarctique
                        au titre d’un permis spécial (« JARPA II »), en violation tant des
                        obligations contractées par cet Etat aux termes de la convention
                        internationale pour la réglementation de la chasse à la baleine … que
                        d’autres obligations internationales relatives à la préservation des
                        mammifères marins et de l’environnement marin »,

                                                                                            4




4 CIJ1041.indb 5                                                                                        3/03/14 10:42

                       chasse à la baleine dans l’antarctique (ordonnance 6 II 13)           4

                      Vu l’ordonnance du 13 juillet 2010, par laquelle la Cour a fixé au
                   9 mai 2011 la date d’expiration du délai pour le dépôt du mémoire de
                   l’Australie et au 9 mars 2012 celle du délai pour le dépôt du contre‑­
                   mémoire du Japon,
                      Vu le mémoire de l’Australie et le contre‑mémoire du Japon, tous deux
                   déposés dans les délais impartis,
                      Vu la décision de la Cour, communiquée aux Parties le 2 mai 2012, de
                   ne pas prescrire le dépôt d’une réplique par l’Australie et d’une duplique
                   par le Japon,
                      Vu les notifications adressées le 9 décembre 2011 par le greffier à tous
                   les Etats parties à la convention internationale pour la réglementation de
                   la chasse à la baleine, conformément au paragraphe 1 de l’article 63 du
                   Statut de la Cour et au paragraphe 1 de l’article 43 de son Règlement ;
                     Rend l’ordonnance suivante :
                      1. Considérant que, le 20 novembre 2012, le Gouvernement de la
                   ­ ouvelle‑Zélande, se fondant sur le paragraphe 2 de l’article 63 du Statut
                   N
                   de la Cour, a déposé au Greffe de la Cour une déclaration d’intervention
                   en l’affaire relative à la Chasse à la baleine dans l’Antarctique (Australie
                   c. Japon) ; et que la déclaration était accompagnée d’un document daté
                   du 12 novembre 2012 par lequel le ministre des affaires étrangères de la
                   Nouvelle‑Zélande, M. Murray McCully, désignait Mme Penelope
                   Jane Ridings en qualité d’agent et S. Exc. M. George Robert Furness
                   Troup en qualité de coagent ;
                      2. Considérant que la Nouvelle‑Zélande, dans sa déclaration, rappelle
                   que la présente Cour a reconnu que l’article 63 confère un « droit » d’in-
                   tervention, lorsque l’Etat concerné limite son intervention à la question
                   d’interprétation qui se pose dans l’affaire en cause et que ce droit n’auto-
                   rise pas une intervention générale en l’affaire ; et que la Nouvelle‑Zélande
                   souligne qu’elle « ne souhaite pas devenir partie à l’instance », mais
                   confirme que, conformément à l’article 63, paragraphe 2, du Statut, « en
                   se prévalant de son droit d’intervenir, elle accepte comme également obli-
                   gatoire à son égard l’interprétation que contiendra l’arrêt en l’espèce » ;
                      3. Considérant que la Nouvelle‑Zélande formule la conclusion sui-
                   vante :
                         « Au vu de ces éléments, la Nouvelle‑Zélande entend se prévaloir
                       de son droit d’intervention en vertu du paragraphe 2 de l’article 63
                       du Statut, en tant que non‑partie à l’affaire portée devant la Cour
                       par l’Australie à l’encontre du Japon » ;
                      4. Considérant que, conformément au paragraphe 1 de l’article 83 du
                   Règlement de la Cour, le greffier, sous le couvert de lettres en date du
                   20 novembre 2012, a transmis une copie certifiée conforme de la déclara-
                   tion d’intervention aux Gouvernements de l’Australie et du Japon, les
                   informant que la Cour avait fixé au 21 décembre 2012 la date d’expiration

                                                                                             5




4 CIJ1041.indb 7                                                                                  3/03/14 10:42

                       chasse à la baleine dans l’antarctique (ordonnance 6 II 13)              5

                   du délai pour la présentation d’observations écrites sur la déclaration ; et
                   que, conformément au paragraphe 2 du même article, il a également
                   transmis copie de la déclaration au Secrétaire général de l’Organisation
                   des Nations Unies, ainsi qu’aux Etats admis à ester devant la Cour ;
                      5. Considérant que l’Australie et le Japon ont tous deux soumis des
                   observations écrites dans le délai ainsi fixé ; que le greffier a transmis à
                   chacune des Parties copie des observations soumises par l’autre, et à la
                   Nouvelle‑Zélande, copie des observations soumises par les deux Parties ;
                   considérant que l’Australie et la Nouvelle‑Zélande ont par la suite com-
                   muniqué à la Cour leurs vues sur certaines déclarations faites par le Japon
                   dans ses observations susmentionnées ; et que le greffier a transmis au
                   Japon et à la Nouvelle‑Zélande les vues ainsi exprimées par l’Australie, et
                   au Japon et à l’Australie celles exprimées par la Nouvelle‑Zélande ;

                                                           *
                                                       *       *

                     6. Considérant qu’aux termes de l’article 63 du Statut de la Cour :
                      « 1. Lorsqu’il s’agit de l’interprétation d’une convention à laquelle ont
                           participé d’autres Etats que les parties en litige, le Greffier les
                           avertit sans délai.
                        2. Chacun d’eux a le droit d’intervenir au procès et, s’il exerce cette
                           faculté, l’interprétation contenue dans la sentence est également
                           obligatoire à son égard » ;
                      7. Considérant que l’intervention fondée sur l’article 63 du Statut est
                   une procédure incidente qui constitue l’exercice d’un droit (Différend ter-
                   ritorial et maritime (Nicaragua c. Colombie), requête du Honduras à fin
                   d’intervention, arrêt, C.I.J. Recueil 2011 (II), p. 434, par. 36 ; Plateau
                   continental (Tunisie/Jamahiriya arabe libyenne), requête à fin d’interven-
                   tion, arrêt, C.I.J. Recueil 1981, p. 15, par. 26 ; Haya de la Torre (Colombie
                   c. Pérou), arrêt, C.I.J. Recueil 1951, p. 76 ; Vapeur Wimbledon, arrêts,
                   1923, C.P.J.I. série A no 1, p. 12) ; que la Cour n’a pas, lorsqu’elle est
                   destinataire d’une « déclaration » d’intervention fondée sur l’article 63 du
                   Statut, à rechercher si l’Etat qui en est l’auteur possède « un intérêt d’ordre
                   juridique » qui est « pour lui en cause » dans la procédure principale,
                   comme elle est tenue de le faire quand elle est saisie d’une « requête » la
                   priant d’autoriser une intervention au titre de l’article 62 du Statut ; que,
                   dans les cas relevant de l’article 63 du Statut, l’objet limité de l’interven-
                   tion est de permettre à un Etat tiers au procès, mais partie à une conven-
                   tion dont l’interprétation est en cause dans celui‑ci, de présenter à la Cour
                   ses observations sur l’interprétation de ladite convention ;

                      8. Considérant cependant qu’il ne suffit pas que l’intervention au titre de
                   l’article 63 du Statut soit de droit pour que la présentation d’une « déclara-
                   tion » à cet effet confère ipso facto à l’Etat dont elle émane la qualité d’in-
                   tervenant ; qu’un tel droit à intervenir n’existe en effet que pour autant que

                                                                                                6




4 CIJ1041.indb 9                                                                                     3/03/14 10:42

                        chasse à la baleine dans l’antarctique (ordonnance 6 II 13)              6

                    la déclaration considérée entre dans les prévisions de l’article 63 ; et que la
                    Cour doit en conséquence s’assurer que tel est le cas avant d’accueillir une
                    déclaration d’intervention comme recevable (Haya de la Torre (Colombie
                    c. Pérou), arrêt, C.I.J. Recueil 1951, p. 76‑77 ; Activités militaires et para­
                    militaires au Nicaragua et contre celui‑ci (Nicaragua c. Etats‑Unis d’Amé-
                    rique), déclaration d’intervention, ordonnance du 4 octobre 1984, C.I.J.
                    Recueil 1984, p. 216) ; et qu’il lui incombe également de vérifier que les
                    conditions énoncées à l’article 82 du Règlement sont réunies ;

                                                         * *
                       9. Considérant que la Nouvelle‑Zélande, se référant au paragraphe 1
                    de l’article 82 du Règlement, qui exige que la déclaration d’intervention
                    soit « déposée le plus tôt possible avant la date fixée pour l’ouverture de
                    la procédure orale », affirme dans sa déclaration avoir présenté celle‑ci à
                    la première occasion s’offrant raisonnablement à elle ; et qu’il est constant
                    que la déclaration a été présentée avant la date fixée pour l’ouverture de
                    la procédure orale dans l’affaire concernée ;
                       10. Considérant que, dans sa déclaration, la Nouvelle‑Zélande, confor-
                    mément au paragraphe 2 de l’article 82 du Règlement, indique le nom de
                    son agent et précise l’affaire et la convention concernées par ladite décla-
                    ration, à savoir l’affaire relative à la Chasse à la baleine dans l’Antarctique
                    (Australie c. Japon), soumise à la Cour le 31 mai 2010, et la convention
                    internationale pour la réglementation de la chasse à la baleine (ci‑après la
                    « convention ») ;
                       11. Considérant que, aux termes du paragraphe 2 de l’article 82 du
                    Règlement, la déclaration d’intervention déposée au titre de l’article 63 du
                    Statut doit également contenir :
                       « a) des renseignements spécifiant sur quelle base l’Etat déclarant se
                            considère comme partie à la convention ;
                         b) l’indication des dispositions de la convention dont il estime que
                            l’interprétation est en cause ;
                         c) un exposé de l’interprétation qu’il donne de ces dispositions ;

                         d) un bordereau des documents à l’appui, qui sont annexés » ;

                       12. Considérant que, s’agissant des renseignements visés à l’alinéa a)
                    du paragraphe 2 de l’article 82 du Règlement, la Nouvelle‑Zélande précise
                    dans sa déclaration qu’elle a d’abord déposé son instrument de ratifica-
                    tion de la convention, en conformité avec le paragraphe 1 de l’article X de
                    celle‑ci, le 2 août 1949 ; qu’elle a ensuite émis une notification de retrait
                    fondée sur l’article XI, avec effet au 30 juin 1969 ; et qu’elle a enfin émis
                    une notification d’adhésion, en conformité avec le paragraphe 2 de l’ar-
                    ticle X, le 15 juin 1976, avec effet immédiat ;
                       13. Considérant que, s’agissant des indications requises à l’alinéa b) du
                    paragraphe 2 de l’article 82 du Règlement, la Nouvelle‑Zélande soutient

                                                                                                 7




4 CIJ1041.indb 11                                                                                     3/03/14 10:42

                        chasse à la baleine dans l’antarctique (ordonnance 6 II 13)               7

                    dans sa déclaration que l’interprétation de l’article VIII de la convention,
                    et en particulier de son paragraphe 1, est en cause ; et qu’elle rappelle que
                    l’article VIII de la convention est ainsi libellé :
                       « 1. Nonobstant toute disposition contraire de la présente Conven-
                            tion, chaque Gouvernement contractant pourra accorder à ses
                            ressortissants un permis spécial autorisant l’intéressé à tuer, cap-
                            turer et traiter des baleines en vue de recherches scientifiques,
                            ladite autorisation pouvant être subordonnée aux restrictions, en
                            ce qui concerne le nombre, et à telles autres conditions que le
                            Gouvernement contractant jugera opportunes ; dans ce cas, les
                            baleines pourront être tuées, capturées ou traitées sans qu’il y ait
                            lieu de se conformer aux dispositions de la présente Convention.
                            Chaque Gouvernement contractant devra porter immédiatement
                            à la connaissance de la Commission toutes les autorisations de
                            cette nature qu’il aura accordées. Un Gouvernement contractant
                            pourra annuler à tout moment un permis spécial par lui accordé.
                         2. Dans toute la mesure du possible, les baleines capturées en vertu de
                             ces permis spéciaux devront être traitées conformément aux direc-
                            tives formulées par le Gouvernement qui aura délivré le permis, les-
                            quelles s’appliqueront également à l’utilisation des produits obtenus.
                         3. Dans toute la mesure du possible, chaque Gouvernement contrac-
                            tant devra transmettre à l’organisme que la Commission pourra
                            désigner à cet effet, à des intervalles d’un an au maximum, les
                            renseignements de caractère scientifique dont il disposera sur les
                            baleines et la chasse à la baleine, y compris les résultats des
                            recherches effectuées en application du paragraphe 1 du présent
                            article et de l’article IV.
                         4. Reconnaissant qu’il est indispensable, pour assurer une gestion
                            saine et profitable de l’industrie baleinière, de rassembler et d’ana-
                            lyser constamment les renseignements biologiques recueillis à
                            ­l’occasion des opérations des usines flottantes et des stations ter-
                             restres, les Gouvernements contractants prendront toutes les
                             mesures en leur pouvoir pour se procurer ces renseignements » ;
                       14. Considérant que, s’agissant de l’exposé visé à l’alinéa c) du para-
                    graphe 2 de l’article 82 du Règlement, la Nouvelle‑Zélande fait valoir dans
                    sa déclaration que, puisque l’article VIII de la convention précise que la
                    chasse à la baleine ne peut être autorisée en vertu d’un permis spécial
                    qu’« en vue de recherches scientifiques », il s’ensuit que, lorsqu’elle est pra-
                    tiquée à d’autres fins, cette chasse n’est pas autorisée par cet article, même
                    si certaines données scientifiques sont recueillies à cette occasion ; qu’elle
                    soutient que la question de savoir si un programme de chasse à la baleine
                    a été conçu « en vue de recherches scientifiques » ne saurait être tranchée
                    unilatéralement mais doit l’être à l’issue d’une évaluation objective ; qu’elle
                    avance que le gouvernement contractant doit être en mesure de démontrer
                    qu’il a limité le nombre de baleines tuées en vertu d’un permis spécial au
                    minimum indispensable, c’est‑à‑dire à un niveau proportionné à la réalisa-

                                                                                                  8




4 CIJ1041.indb 13                                                                                      3/03/14 10:42

                        chasse à la baleine dans l’antarctique (ordonnance 6 II 13)                8

                    tion des objectifs de ses recherches et tel qu’il « ne soit pas porté préjudice
                    à la conservation des stocks » ; qu’elle souligne que les exigences de fond
                    formulées à l’article VIII se reflètent dans les règles de procédure énoncées
                    au paragraphe 30 du règlement annexé à la convention, qui fait obligation
                    aux gouvernements contractants de soumettre au préalable toute proposi-
                    tion de permis spécial au comité scientifique établi par la Commission
                    baleinière internationale, afin que celui‑ci puisse examiner et commenter
                    « les objectifs de la recherche », « le nombre, le sexe, la taille et la popula-
                    tion » des cétacés dont la capture est prévue, ainsi que « les effets éventuels
                    sur la conservation de la population concernée » ; et que, selon elle, cette
                    obligation engendre un devoir de coopération effective imposant au gou-
                    vernement contractant de s’enquérir des vues et intérêts des autres parties
                    et d’en tenir compte avant de délivrer ou de renouveler un permis spécial ;
                       15. Considérant que, conformément à l’alinéa d) du paragraphe 2 de l’ar-
                    ticle 82 du Règlement, la Nouvelle‑Zélande a joint à sa déclaration un bor-
                    dereau des documents soumis à l’appui de celle‑ci, lesquels y sont annexés ;

                                                           *
                       16. Considérant que l’Australie indique, dans ses observations écrites,
                    qu’elle estime que la déclaration d’intervention de la Nouvelle‑Zélande
                    répond aux conditions énoncées à l’article 63 du Statut et à l’article 82 du
                    Règlement, et que ladite déclaration est en conséquence recevable ;
                       17. Considérant que le Japon, dans ses observations écrites, bien qu’il
                    n’objecte pas à la recevabilité de la déclaration d’intervention de la Nou-
                    velle‑Zélande, appelle l’attention de la Cour sur « certaines anomalies graves
                    qu’entraînerait l’admission de la Nouvelle‑Zélande en qualité d’Etat interve-
                    nant » ; que le Japon souligne la nécessité d’assurer l’égalité entre les Parties
                    devant la Cour, à la lumière du communiqué de presse conjoint des ministres
                    des affaires étrangères de l’Australie et de la N  ­ ouvelle-Zélande en date du
                    15 décembre 2010 ; que le Japon se dit par ailleurs inquiet à l’idée que l’Aus-
                    tralie et la Nouvelle‑Zélande pourraient « contourner certaines des mesures
                    visant à protéger l’égalité procédurale prévue par le Statut et le Règlement
                    de la Cour », notamment celles prévues au paragraphe 5 de l’article 31 du
                    Statut et au paragraphe 1 de l­’article 36 du Règlement, qui écartent la pos-
                    sibilité de désigner un juge ad hoc lorsque deux ou plusieurs parties font
                    cause commune et que la Cour compte sur le siège un juge ayant la nationa-
                    lité de l’une ou l’autre de ces parties ; et que le Japon demande, à la lumière
                    de ce qui précède, premièrement, que les Parties soient autorisées à répondre
                    par écrit aux observations écrites que la Nouvelle‑Zélande pourrait présen-
                    ter en conformité avec le paragraphe 1 de l’article 86 du Règlement, deuxiè-
                    mement, que le temps alloué à la Nouvelle‑Zélande dans le cadre de la
                    procédure orale sur le fond soit « bien inférieur à celui qui lui serait accordé
                    dans le cas d’une intervention au titre de l’article 62 » et, troisièmement,
                    qu’un délai suffisant soit accordé au Japon pour préparer ses plaidoiries en
                    l’espèce, tant au premier qu’au second tour de la procédure orale ;
                                                          * *
                                                                                                   9




4 CIJ1041.indb 15                                                                                       3/03/14 10:42

                        chasse à la baleine dans l’antarctique (ordonnance 6 II 13)                  9

                       18. Considérant que les préoccupations exprimées par le Japon
                    concernent certaines questions procédurales relatives à l’égalité entre les
                    Parties au différend, et non les conditions de recevabilité de l’intervention,
                    énoncées à l’article 63 du Statut et à l’article 82 du Règlement de la Cour ;
                    que l’intervention au titre de l’article 63 du Statut se limite à la présenta-
                    tion d’observations au sujet de l’interprétation de la convention concer-
                    née et ne permet pas à l’intervenant, qui n’acquiert pas la qualité de partie
                    au différend, d’aborder quelque autre aspect que ce soit de l’affaire dont
                    est saisie la Cour ; et qu’une telle intervention ne peut pas compromettre
                    l’égalité entre les Parties au différend ;
                       19. Considérant que la Nouvelle‑Zélande a satisfait aux conditions énon-
                    cées à l’article 82 du Règlement ; que sa déclaration d’intervention entre
                    dans les prévisions de l’article 63 du Statut ; que, par ailleurs, les Parties
                    n’ont pas élevé d’objection à la recevabilité de la déclaration ; et qu’il s’ensuit
                    que la déclaration d’intervention de la Nouvelle‑Zélande est recevable ;
                       20. Considérant que, en exerçant son droit d’intervenir en l’espèce, la
                    Nouvelle‑Zélande sera liée, aux termes du paragraphe 2 de l’article 63 du
                    Statut, par l’interprétation de la convention qui sera retenue par la Cour
                    dans son arrêt ;

                                                         * *
                       21. Considérant que la question de la participation à l’affaire du juge
                    ad hoc désigné par l’Australie a été évoquée par le défendeur dans le
                    contexte de la discussion par celui-ci de l’égalité des Parties devant la
                    Cour ; que la Cour estime devoir préciser dans la présente ordonnance
                    que, l’intervention de la Nouvelle-Zélande ne lui conférant pas la qualité
                    de partie au différend, l’Australie et la Nouvelle‑Zélande ne sauraient être
                    considérées comme des « parties [faisant] cause commune » au sens du
                    paragraphe 5 de l’article 31 du Statut ; que, en conséquence, la présence
                    sur le siège d’un juge de la nationalité de l’Etat intervenant est sans inci-
                    dence sur le droit du juge ad hoc désigné par le demandeur de siéger en
                    l’affaire conformément au paragraphe 2 de l’article 31 du Statut ;

                                                           * *
                       22. Considérant que des copies des pièces de procédure et documents y
                    annexés qui ont été déposés dans la présente affaire ont d’ores et déjà été
                    transmises à la Nouvelle‑Zélande, à sa demande, conformément au para-
                    graphe 1 de l’article 53 du Règlement ; que, en application de l’article 86 du
                    Règlement, il y a lieu de fixer la date d’expiration du délai pour le dépôt,
                    par la Nouvelle‑Zélande, d’observations écrites sur l’objet de l’intervention ;
                    et que la Cour, tenant compte de la demande du Japon tendant à ce que les
                    Parties soient autorisées à présenter des observations écrites en réponse à
                    celles qu’aura déposées la Nouvelle‑Zélande, ainsi que des circonstances de
                    l’espèce, conclut qu’il y a lieu d’accéder à cette demande ;

                                                              *
                                                          *       *

                                                                                                    10




4 CIJ1041.indb 17                                                                                         3/03/14 10:42

                        chasse à la baleine dans l’antarctique (ordonnance 6 II 13) 10

                      23. Par ces motifs,
                      La Cour,
                      1) A l’unanimité,
                      Dit que la déclaration d’intervention, déposée par la Nouvelle‑Zélande
                    au titre du paragraphe 2 de l’article 63 du Statut, est recevable ;
                      2) A l’unanimité,
                       Fixe au 4 avril 2013 la date d’expiration du délai pour le dépôt par la
                    Nouvelle‑Zélande des observations écrites prévues au paragraphe 1 de
                    l’article 86 du Règlement ;
                      3) A l’unanimité,
                      Autorise le dépôt, par l’Australie et le Japon, d’observations écrites sur
                    celles présentées par la Nouvelle‑Zélande, et fixe au 31 mai 2013 la date
                    d’expiration du délai à cet effet ;
                      Réserve la suite de la procédure.
                      Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
                    Paix, à La Haye, le six février deux mille treize, en quatre exemplaires,
                    dont l’un restera déposé aux archives de la Cour et les autres seront trans-
                    mis respectivement au Gouvernement de l’Australie, au Gouvernement
                    du Japon et au Gouvernement de la Nouvelle‑Zélande.

                                                                             Le président,
                                                                     (Signé) Peter Tomka.
                                                                              Le greffier,
                                                                 (Signé) Philippe Couvreur.




                      M. le juge Owada joint une déclaration à l’ordonnance ; M. le juge
                    Cançado Trindade joint à l’ordonnance l’exposé de son opinion indivi-
                    duelle ; M. le juge Gaja joint une déclaration à l’ordonnance.

                                                                                (Paraphé) P.T.
                                                                               (Paraphé) Ph.C.




                                                                                                11




4 CIJ1041.indb 19                                                                                     3/03/14 10:42

